Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 06 May 2022 have been entered. Applicant’s amendments to the specification have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 06 January 2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record fails to sufficiently teach or suggest “separate, by the sensor processing unit, the mandible motion data from the head motion data by band pass filtering the head motion data on a frequency range of mandible vibrations associated with speaking to separate the mandible motion data from the head motion data”.
In particular, regarding claim 1, Lott (US 20160353195 A1) teaches a hearable comprising: a wearable structure at least a portion of which is configured to be disposed within an ear of a user of a hearable (Paragraph 0022-0024—the headphone system may have one or more in-ear monitors); at least one microphone coupled with the wearable structure (Paragraph 0020—wireless headphone may be equipped with internal and external microphones for detecting audible and inaudible data; Microphones 138 may be part of wireless headphone 122, Fig. 2); and a sensor processing unit disposed within the wearable structure and communicatively coupled with the microphone (Paragraph 0012—various embodiments include a headphone with a controller and audio processor for sensing speech; Paragraph 0014—the controller may connect to and direct the memory, the audio driver, and the audio processor; Paragraph 0020—the controller can collect, process, and reproduce data and sound signals; Paragraph 0037—acoustic signals may be processed with at least a psycho-acoustic audio processor; Controller 124 coupled with audio processor 128 and microphones 138, Fig. 2) , the sensor processing unit configured to: acquire audio data from the at least one microphone of the hearable (Paragraph 0020-0021—the controller may use internal and external microphones to identify the status of the user’s experience including whether or not the user is talking and what the user is saying as well as a psychological state or sleep quality, such that the controller acquires audio data from the one or more microphones); acquire head motion data from at least one motion sensor of the sensor processing unit (Paragraph 0021, 0029—an accelerometer can sense vibration and movement of the user’s jaw, teeth, skull, and ear canal; Paragraph 0027-0029—can sense one or more biometrics with at least one headphone, including head movement, with at least an accelerometer; Paragraph 0045—the accelerometer along with other headphone sensors may identify a user’s condition such as excessive head movement; Paragraph 0047—may activate an external microphone to support the accelerometer in detecting biometrics such as jaw position and head position) wherein the head motion data describes motions of a head of the user (Paragraph 0021, 0029—an accelerometer can sense vibration and movement of the user’s jaw, teeth, skull, and ear canal; Paragraph 0027-0029—can sense one or more biometrics with at least one headphone, including head movement, with at least an accelerometer), wherein the head comprises a cranium and a mandible, and wherein the head motion data comprises cranium motion data and mandible motion data (Paragraph 0021, 0029—an accelerometer can sense vibration and movement of the user’s jaw, teeth, skull, and ear canal; Paragraph 0027-0029—can sense one or more biometrics with at least one headphone, including head movement, with at least an accelerometer). Lott additionally teaches the device may classify an activity of the head during a portion of the sensed signal (Paragraph 0021—identify whether or not the user is talking…what gestures the user is using…; Paragraph 0044-0045—can identify a user’s sleep condition by comparing vibration and movement patterns with learned and known sleeping conditions). Lott further teaches the device may generate a health indicator for the user based on the activity and the detected signals (Fig. 8, steps 220, 222, and 224 and Paragraph 0044-0047—one use of the device may be to identify a type of sleep of the user such as an ‘undesirable’ sleep pattern with snoring or excessive head movement, which are detected through the microphone and accelerometer, and may generate a corrective pattern based on the identified sleep pattern in order to improve the user’s sleep). Without further definition, the classifying of a user activity as speech (Paragraph 0027-0029 and 0035—can sense one or more biometrics with at least one headphone, including head movement or speech vibrations, with at least an accelerometer) may itself also be seen as the generation of a health indicator based on the activity and the detected signals as the classification of an activity as speech based on the sensor signals would indicate that the user is able to speak and is thus conscious; a similar argument would apply to the classification of the user’s sleep state, gestures, and/or psychological state (Paragraph 0021) serving as both the classification and the health indicator.
However, Lott does not specifically teach the device may separate the mandible motion data from the head motion; synchronize the mandible motion data and the audio data into a synchronized data stream.
Border (US 20160187654 A1) teaches an assembly to be worn by a user which includes portions to be worn in and near the ears (Fig. 1—earbuds 120 and frame 102) and which utilizes facial movements of a user as an input for control of the assembly (Paragraph 0379—control of the eyepiece, and especially control of a cursor associated with displayed content to the user, may be enabled through the sensing of the motion of a facial feature, the tensing of a facial muscle, the clicking of the teeth, the motion of the jaw, and the like…the facial actuation sensor may sense a force, a vibration, and the like associated with the motion of a facial feature…the facial actuation sensor may also be mounted separate from the eyepiece assembly, such as part of a standalone earpiece…The facial actuation sensor may also be attached to around the ear, in the mouth, on the face, on the neck, and the like…). Border further teaches that the device isolates the mandible motion data (Paragraph 0379—a command may be a specific facial actuating activity such as giving one click or two clicks of the teeth, motion of the jaw, and the like) from the various kinds of background interference (Paragraph 0379—may detect particular motions and interpret them as commands…the facial actuation sensor may utilize noise reduction processing to minimize the background motions of the face, the head, and the like, such as through adaptive signal processing technologies…may also use sensors to reduce sound interference from other individuals and the environment and may eliminate noise from vibrations). Because Border teaches that the jaw motion may be isolated from “background motions of the face, the head, and the like” in order to detect the particular motion which is being used as a command it may be seen that Border teaches that the device separates mandible motion data from the head motion data. Border additionally teaches that a particular action which may be used as a command may include clicking the teeth a specified number of times (Paragraph 0379) such that the command would utilize both sound and motion. Border further teaches that multiple sensors may be used to detect the command such as a sensor for force or vibration associated with facial motion and/or multiple microphones which may additionally be used to eliminate background/interference noise (Paragraph 0379—may use a facial actuation sensor to sense a force or vibration associated with facial motion as well as a voice activity sensor and/or multiple microphones in order to reduce interference from background noise…the elimination of noise from the facial actuation sensor would require synchronization of the mandible motion data from the facial actuation sensor and the audio data from the voice activity sensor or microphone in order to identify background noise and other interfering sounds versus the noise associated with a command of the user; Paragraph 0384-0385—in some embodiments, the assembly includes multiple microphones for identifying the voice of the user for the receipt of voice commands as well as sounds from the surrounding environment in various directions to reduce interference in the voice signal) and generally teaches that sensor signals may be synchronized for various kinds of monitoring (Paragraph 0699—the assembly may ensure synchronization of multiple sensor signals for various kinds of monitoring of health, activities, etc.). It may thus be seen that Border teaches the motion and audio data can be and synchronized in order to eliminate interference and thus improve the accuracy of the classification of the signals as relating to a particular action, such that Border teaches synchronizing the mandible motion data and the audio data into a synchronized data stream. 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lott with the various processing data processing aspects of Border in order to predictably improve the accuracy of the system in classifying an activity of the user, as Border’s processing steps remove background noise and possible interference from the various sensor signals. The resulting combination of Lott and Border would teach all limitations of claim 1, as the combination with Border would suggest the creation of a synchronized data stream on which classification could be performed and which could ultimately affect the resulting health indicator. 
However, neither Lott nor Border teaches “separate, by the sensor processing unit, the mandible motion data from the head motion data by band pass filtering the head motion data on a frequency range of mandible vibrations associated with speaking to separate the mandible motion data from the head motion data”. Sazonov (US 20180242908 A1) teaches a system and method for monitoring food intake by detecting movement (Abstract) and additionally teaches the use of a low pass filter on jaw motion data (Paragraph 0085). However, Sazonov does not specifically teach that this filter is used to separate jaw motion data from head motion data on a frequency range of mandible vibrations associated with speaking. Lu (US 20170000430 A1) teaches a method and apparatus for jaw motion analysis (Abstract) wherein the motion data is acquired from images (Abstract) and movement of the jaw may be identified separately from the skull structure (Paragraph 0077). However, Sazonov does not utilize motion sensors and fails to teach a filter for separating jaw and head motion signals. Magomedov (US 20140251023 A1) teaches a device for tracking masticatory movements (Abstract) wherein the device filters mechanical vibrations by separating vibrations caused by chewing movements from the background noise of other vibrations caused by movements of the head or jaw during conversation (Paragraph 0005). However, Magomedov fails to discuss any kind of filtering. Gay (US 4836218 A) teaches a method and apparatus for detecting and analyzing joint disorders using acoustic signal processing (Abstract) wherein jaw-induced sounds are detected by a microphone or vibration transducer and band pass filtered through a filter (Col. 9, lines 12-20). However, Gay does not teach that this filter is used for the separation of head and jaw motion rather than, for example, elimination of noise, nor does it teach that the frequency band of the filter is associated with a frequency range of mandible vibrations associated with speaking.
Independent claims 9 and 18 are allowable for similar reasons. Claims 2-8, 10-17, and 19-25 are additionally allowable as they depend from claims which have been determined to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791